DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of polystyrene sulfonate as polymer i) and poly-L-ornithine (PLO) with covalently linked side chains of DTPA as the immobilizing agent iii) in the reply filed on 1/4/2021 is acknowledged.

Status of Claims
Claims 1-6, 8, 10, 16, 18, 21, 23, 27, 33, 36, 38, 42 and 44 are pending and are examined herein on the merits for patentability, of which claim 2 is withdrawn as being directed to a non-elected invention.  Claims 1, 3-6, 8, 10, 16, 18, 21, 23, 27, 33, 36, 38, 42 and 44 are examined herein on the merits for patentability.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3-5, 8, 16, 18, 27, 42 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano et al. (J. Controlled Release, 2014, 194, p. 310-315).
Sano discloses radiolabeled γ-polyglutamic acid complex as a nano-platform for sentinel lymph node imaging.  111In-labeled DTPA-G4/PEI/γ-PGA was prepared and evaluated for its effectiveness as a sentinel LN imaging probe by in vitro cellular uptake study with macrophages as well as in vivo biodistribution study in combination with single photon emission computed tomography (SPECT)/CT imaging.  The preparation scheme is shown in Figure 1.  Biodistribution imaging studies were performed following administration to rats.

    PNG
    media_image1.png
    237
    348
    media_image1.png
    Greyscale

The polymer polyglutamic acid polymer is consistent with the instantly claimed cationic exchange resin comprising anionic substituent groups.  The PAMAM dendrimer is consistent with the instantly claimed immobilizing agent which is a macromolecule comprising a polycation with multiple pendant metal-chelating agent side chains.  With .

Claim(s) 1, 3-5, 8, 10, 16, 18, 27, 42 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borbely et al. (US 2013/0302243).
Borbeley discloses self-assembled nanoparticles which comprise at least two biocompatible, biodegradable polyelectrolyte biopolymers, where at least one of the polyelectrolyte biopolymers is a polycation and the other of them is a polyanion biopolymer. The nanoparticles have been constructed by the self-assembly of polyanion and polycation biopolymers based on the ion-ion interactions between their functional groups in aqueous media. The targeting moieties are conjugated to one of the self-assembled polyelectrolytes to realize a targeted delivery of particles as contrast agent. 
The self-assembled nanosystems may form nanoparticles, which are stable in aqueous media for several weeks. These nanoparticles could be scintigraphic imaging agent by radiolabeling with Tc-99m. The present invention also relates to the composition and method for formation of targeted, radiolabeled nanodevices (paragraph 0040-1).
In a preferred embodiment, one of the polyelectrolyte biopolymers is a polycation, which is preferably chitosan; and the other of the polyelectrolyte biopolymers is a polyanion, which is preferably poly-gamma-glutamic acid (paragraph 0044).
Median particle size may be 500 nm (paragraph 0048).
The polyanion is preferably selected from a group consisting of polyacrylic acid (PAA), poly-gamma-glutamic acid (PGA), hyaluronic acid (HA), and alginic acid (ALG).

See Example 5 showing self-assembled nanoparticles prepared from folated poly-gamma-glutamic acid and chitosan-DOTA conjugate.  The nanoparticles are labeled with 99mTc and injected into rats for imaging (Examples 7-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1, 3-6, 8, 10, 16, 18, 27, 33, 36, 38, 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Borbely et al. (US 2013/0302243) in view of Sieving et al. (US 5,364,613).
Borbeley teaches self-assembled nanoparticles which comprise at least two biocompatible, biodegradable polyelectrolyte biopolymers, where at least one of the polyelectrolyte biopolymers is a polycation and the other of them is a polyanion biopolymer. The nanoparticles have been constructed by the self-assembly of polyanion and polycation biopolymers based on the ion-ion interactions between their functional groups in aqueous media. The targeting moieties are conjugated to one of the self-assembled polyelectrolytes to realize a targeted delivery of particles as contrast agent. 
The self-assembled nanosystems may form nanoparticles, which are stable in aqueous media for several weeks. These nanoparticles could be scintigraphic imaging agent by radiolabeling with Tc-99m. The present invention also relates to the composition and method for formation of targeted, radiolabeled nanodevices (paragraph 0040-1).
In a preferred embodiment, one of the polyelectrolyte biopolymers is a polycation, which is preferably chitosan; and the other of the polyelectrolyte biopolymers is a polyanion, which is preferably poly-gamma-glutamic acid (paragraph 0044).
Median particle size may be 500 nm (paragraph 0048).
The polyanion is preferably selected from a group consisting of polyacrylic acid (PAA), poly-gamma-glutamic acid (PGA), hyaluronic acid (HA), and alginic acid (ALG).
In a further embodiment, the self-assembled nanoparticles comprise a polyanion biopolymer, a polycation biopolymer, a targeting agent covalently attached to one of the 
See Example 5 showing self-assembled nanoparticles prepared from folated poly-gamma-glutamic acid and chitosan-DOTA conjugate.  The nanoparticles are labeled with 99mTc and injected into rats for imaging (Examples 7-10).
Borbeley does not specifically teach that the polycationic polymer is poly-d-lysine or poly-l-ornithine.
Sieving teaches novel compounds useful in image enhancement as well as nuclear medicine. One type of these novel compounds is composed of a backbone molecule to which a multiplicity of macrocyclic chelant moieties are attached. These polychelant compounds and the chelates and salts thereof are here termed magnifiers. The chelant moieties in the magnifiers are capable of chelating metal ions with a high level of stability, and are metallated with the appropriate metal ion(s) to enhance imaging and/or to deliver cytotoxic doses of radioactivity.  
The magnifiers of the invention are produced by conjugating a plurality of macrocyclic chelants onto a backbone molecule, generally a water-soluble polymer having reactive primary amine groups. The backbone polymer will conveniently have at least 20, preferably at least 60, more preferably at least 100 reactive amine groups. The backbone molecule conveniently is a branched-chained or linear chained, preferably linear-chained, polymer.    
Suitable backbone polymers include polypeptides, polyallylamine, poly[N(2-aminoethyl)]methacrylamide, the starburst dendrimers, and polyaminocarbohydrates. Homopolymers are preferred. Most preferred is polylysine, especially poly-L-lysine. 

Metal ions are chosen for chelation by the magnifiers for their ability to perform their diagnostic or therapeutic role. These roles include but are not limited to enhancing images in MRI, gamma scintigraphic or CT scanning, or X-rays, or delivering cytotoxic agents to kill undesirable cells such as in tumors.
  Metals that can be incorporated, through chelation, include lanthanides and other metal ions, including isotopes and radioisotopes thereof, such as, for example, Mg, Ca, Sc, Ti, B, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Ga, Sr, Y, Zr, Tc, Ru, In, Hf, W, Re, Os, Pb and Bi. Particularly preferred radioisotopes of some of the foregoing include 153Sm, 64Cu, 67Cu, 67Ga, 68Ga, 89Sr, 88Y, 90Y, 99mTc, etc. The choice of metal ion for chelation by polychelants of the invention will be determined by the desired therapeutic or diagnostic application.
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute polylysine or polyornithine as a functionally equivalent polycationic carrier having a chelating agent covalently coupled thereto when the teaching of Borbely is taken in view of Sieving.  Sieving teaches that polylysine or polyornithine are preferred carriers for providing a bifunctional polychelant, in particular site-directed macromolecular conjugates of macrocyclic chelants and are well suited for delivery of radioisotopes.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550  U.S. ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  One such rationale includes the simple substitution of one known element for another to obtain .

Claim 1, 3-6, 8, 10, 16, 18, 21, 23, 27, 33, 36, 38, 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Borbely et al. (US 2013/0302243) in view of Sieving et al. (US 5,364,613), in further view of Stephens et al. (WO 15/000012, whereby US 2016/0151518 is relied upon as equivalent).
The rejection over Borbely in view of Sieving is applied as above.
With regard to claims 21 and 23, Borbely and Sieving do not teach a combination of at least two radioactive isotopes.
Stephens teaches radiolabeled material comprising a polymer, a radioactive isotope and an immobilizing agent (paragraph 0013).  The radiolabelled material according to first aspect may comprise a combination of at least two radioactive isotopes to enable imaging and/or therapy (paragraph 0020).
It would have been obvious to provide a combination of radioisotopes in the compositions of Borbely and Sieving when taken in view of Stephens.  One would have been motivated to do so because Borbely is concerned with radioactive imaging, and .

Claim 1, 3-6, 8, 10, 16, 18, 27, 33, 36, 38, 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Borbely et al. (US 2013/0302243) in view of Atanasoska et al. (US 2007/0154513).
Borbeley teaches self-assembled nanoparticles which comprise at least two biocompatible, biodegradable polyelectrolyte biopolymers, where at least one of the polyelectrolyte biopolymers is a polycation and the other of them is a polyanion biopolymer. The nanoparticles have been constructed by the self-assembly of polyanion and polycation biopolymers based on the ion-ion interactions between their functional groups in aqueous media. The targeting moieties are conjugated to one of the self-assembled polyelectrolytes to realize a targeted delivery of particles as contrast agent. 
The self-assembled nanosystems may form nanoparticles, which are stable in aqueous media for several weeks. These nanoparticles could be scintigraphic imaging 
In a preferred embodiment, one of the polyelectrolyte biopolymers is a polycation, which is preferably chitosan; and the other of the polyelectrolyte biopolymers is a polyanion, which is preferably poly-gamma-glutamic acid (paragraph 0044).
Median particle size may be 500 nm (paragraph 0048).
The polyanion is preferably selected from a group consisting of polyacrylic acid (PAA), poly-gamma-glutamic acid (PGA), hyaluronic acid (HA), and alginic acid (ALG).
In a further embodiment, the self-assembled nanoparticles comprise a polyanion biopolymer, a polycation biopolymer, a targeting agent covalently attached to one of the biopolymers and a complexing agent covalently coupled to the polycation (paragraph 0070).  Preferred complexing agents include DTPA (paragraph 0072).
See Example 5 showing self-assembled nanoparticles prepared from folated poly-gamma-glutamic acid and chitosan-DOTA conjugate.  The nanoparticles are labeled with 99mTc and injected into rats for imaging (Examples 7-10).
With regard to the polymer, Borbely does not specifically teach a polymer comprising sulfonate groups.  
Atanasoska teaches medical devices are provided which are configured for implantation or insertion into a subject. The medical devices include at least one multilayer region that contains multiple charged layers of alternating charge. The multiple charged layers, in turn, include the following: (i) at least one charged polymer (e.g., a charged block copolymer that contains one or more polyelectrolyte blocks) and 
Specific examples of suitable polyanions may be selected, for example, from the following: polysulfonates such as polyvinylsulfonates, poly(styrenesulfonates) such as poly(sodium styrenesulfonate) (PSS), sulfonated poly(tetrafluoroethylene), as well as sulfonated versions of various other homopolymers and copolymers, polycarboxylates such as acrylic acid polymers and salts thereof … polyanionic peptides and proteins such as glutamic acid polymers and copolymers, aspartic acid polymers and copolymers, etc. (paragraph 0027).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute one polyanionic polymer for another in the nanoparticles taught by Borbely when the teaching of Borbely is taken in view of Atanasoska.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550  U.S. ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  One such rationale includes the simple substitution of one known element for another to obtain predictable results.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  See MPEP 2143.  In the instant case, the substituted components (polyanionic polymers) and their functions were known in the art at the time of the instant invention.  One of ordinary skill in the art could have substituted one known polyanionic polymer for use in medical devices for another, and the results of the substitution would have been predictable, that is preparation of 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618